DETAILED ACTION
In response to communication filed on 2/17/2021.
Claims 1-12 and 15-20 are pending.
Claims 1-12 and 15-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or fairly suggest the following: a queue monitor that determines a number of users on hold in a queue for each of a plurality of communication types, in which the number of users in a queue is compared to a configurable threshold value and when the number of users for a first communication type exceeds a threshold value for the first communication type, a notification is sent to all of the users on hold in the queue that comprises of an option to switch to an alternative communication type, as specified in independent claims 1,18,19 and 20. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Backer et al. (US Pub. 2011/0307547) discloses that an entity can forecast wait time to a virtual queue to send notifications to individual end devices of any change [paragraph 0061]


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Ryan Kavleski
/R.C.K/Examiner, Art Unit 2412                                                                                                                                                                                                        
/JAMAL JAVAID/Primary Examiner, Art Unit 2412